Case 1:18-cv-01580-RCL Document 29-10 Filed 09/09/20 Page 1 of 4




                     EXHIBIT 7
         Case 1:18-cv-01580-RCL Document 29-10 Filed 09/09/20 Page 2 of 4


From:            Miller, Mark E
To:              Miller, Mark E
Subject:         FW: Update on OCFO Strategic Plan and Telework Pilot
Date:            Tuesday, February 5, 2013 2:41:01 PM
Attachments:     WH-380-E.PDF


From: Darby, Michael
Sent: Tuesday, February 05, 2013 3:02 PM
To: Miller, Mark E
Cc: Farley, Evan; Cason, Winona
Subject: RE: Update on OCFO Strategic Plan and Telework Pilot

Mark,

Given your current situation there are two approaches that may assist you with providing more
flexibility to temporarily support your needs. They are:

    1.   Medical Telework: For guidance related to Medical Telework go to, “Program Guidance for
         Flexible Workplace Environment,” FEMA Manual 3000.3/July 2000, page 2, paragraph B, and
         page 7.
         On page 7, paragraph 4 are the specific medical documentation questions required to be
         answered by a certified medical practitioner.

    2.   FMLA: For guidance related to FMLA go to, “FEMA Absence and Leave Policy,” FEMA
         Manual 3300.3/July 31, 2001, page 57.


In either case, before any conversation can begin regarding providing you relief from your situation,
you need to formally request, in writing, to be granted Medical Telework or request FMLA. In either
case you must provide the requisite medical documentation. Should you chose FMLA I’ve attached
the FMLA form for completion.

I need a decision, in writing, from you next week requesting what approach you wish to take. In
addition, concurrent with that request you need to be working to provide me with the requisite
medical documentation.

If you have any other questions please let me know.

From: Farley, Evan
Sent: Friday, January 04, 2013 8:58 AM
To: Miller, Mark E
Cc: Darby, Michael
Subject: RE: Update on OCFO Strategic Plan and Telework Pilot

No objection here thanks.



-----Original Message-----


                                                                                              FEMA 000236
         Case 1:18-cv-01580-RCL Document 29-10 Filed 09/09/20 Page 3 of 4


From: Miller, Mark E
Sent: Wednesday, January 02, 2013 03:33 PM Eastern Standard Time
To: Farley, Evan
Cc: Darby, Michael
Subject: FW: Update on OCFO Strategic Plan and Telework Pilot

Happy New Year Evan!

         I wanted to take a minute and express my sincere thanks for allowing me to be with my
wife while she goes through her treatments. It has made the world of difference for both of us. I
also want to express my desire to be allowed to continue this pilot teleworking in accordance with
the new attachment. I have spoken with Mike and he concurs that this is certainly working with no
detriment to our mission. If you would like to meet to further discuss I am available any time.

Thanks
Mark



From: Cason, Winona
Sent: Monday, December 31, 2012 2:51 PM
To: CF-FM-FF-ALL HANDS; CF-PP All Hands
Subject: Update on OCFO Strategic Plan and Telework Pilot

Sent on Behalf of Ed Johnson:

Team OCFO

Happy New Year! (a day early)…I hope everyone enjoyed some time with friends and loved
ones and also got some much-deserved rest and relaxation over the holidays.

As you return for the new year, there are several FEMA and OCFO initiatives in the works,
many of which you heard about during our December All Hands meeting. The first I want
to remind you about is our FY13 Strategic Plan. A senior working group has finalized a
draft of OCFO’s vision, mission, goals and objectives which I will be reviewing shortly. I
realize that while some of you have seen a “preview”, not everyone has. Our plan in
January is for Chelsea D’Angona and Patrick Heck to make “road shows” to each OCFO
organization (may be VTC sessions for those not in DC) explaining the strategic plan. Your
leadership will also be engaging you. The next steps are to create project plans under the
goals and have owners assigned to those project plans. This is where the rubber meets the
road in terms of implementing change in the OCFO, and I’m looking forward to your
energy and creativity as you volunteer to help create and drive the work plans. This is your
opportunity to shape the areas in OCFO that most interest you, whether it’s concerning our
systems, our processes or our human capital strategy; there’s room for you to help effect
changes that will help us meet the “MVP” vision I discussed at the All Hands.

Second, we also talked about the FEMA Workforce Transformation Project at the All
Hands, and you’ve also seen some recent announcements from FEMA Leadership on this
project. As we discussed in the All Hands, the OCFO is kicking off a telework pilot project.
The attached document incorporates comments from the Union and is final. We will


                                                                                           FEMA 000237
      Case 1:18-cv-01580-RCL Document 29-10 Filed 09/09/20 Page 4 of 4


officially launch the pilot on January 7, 2013. The pilot is targeted for offices in the
National Capital Region.

The first step in the pilot is to determine overall interest. Please read the attached document
and if you are interested in participating in the telework pilot, please notify your supervisor
not later than January 7th. OCFO leadership will be meeting as a team by mid-Jan to
review the total number of volunteers for the project and discuss additional questions or
concerns that may be raised, either by those volunteering for the pilot or those supervising
them.

I want to reiterate that participation in the OCFO Telework Pilot is voluntary, but all
volunteers, once approved and before beginning their regularly scheduled telework
assignments, will need to clear out of their personal spaces. This includes individuals in
offices. As explained in the All Hands meeting, we are planning to re-design the sixth floor
of Patriots Plaza to conform with the 500C Street design now underway. This will mean
very few private offices, open-style furniture that encourages collaboration, and more
conference space to accommodate the occasional need for private conversations and larger
meetings. The design will be phased in based on results of the telework pilot and as funding
permits, but essential to being able to obtain this design is the ability to move the current
cubicles, furniture and even walls to start to make this design a reality. Approved requests
for reasonable accommodations already in place will not change, and new requests
submitted will be considered just as they have been in the past.

Remember that FEMA’s ultimate goals are for us all to be more flexible in terms of where
and how we work, and also to reduce our overall footprint as leases in the National Capital
Region expire and individuals in those buildings need space to move into. At Patriot’s
Plaza, our first challenge is to make space available for the auditors on the sixth floor when
they return in February. This will allow us to keep the tenth floor open as swing space,
which will assist in the overall workforce transformation schedule.

I hope that you are excited about both the strategic plan and the telework pilot, and I
encourage you to talk with your leadership if you have questions or concerns about either
initiative. My front office staff is also available to answer questions you may have about
either of these initiatives. Welcome back, and I look forward to working with all of you to
make 2013 a great year for OCFO!


Winona Cason, Executive Officer
FEMA Office of the Chief Financial Officer
Patriots Plaza, Washington, DC
202-646-4340 (O) 202-302-8961 (BBerry)
Winona.cason@dhs.gov




                                                                                           FEMA 000238
